DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 3/14/22 has been considered by the Examiner and has not changed the allowability of the claims. In particular, US 20080031564 A1 cited in the IDS shows a modulator structure formed in bulk lithium niobate (as opposed to thin-film lithium niobate applied in the instant application), wherein a buffer layer is removed only over a DC part (Figs. 3 – 8). This is a well-known approach mentioned in the Reasons of Allowance provided in the Office Action of 2/16/22. 

Reasons for Allowance
The reasons for allowance were provided in the Office Action of 2/16/22.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896